        Case: 1:21-cv-00220-TMP Doc #: 21 Filed: 03/31/21 1 of 2. PageID #: 193



                             IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

FAYZA PANNO,                                  )        CASE NO. 1:21-cv-00220
                                              )
        Plaintiff,                            )        MAGISTRATE JUDGE THOMAS PARKER
                                              )
        v.                                    )
                                              )
CLEVELAND METROPARKS, et al.,                 )        JOINT POSITION STATEMENT
                                              )        REGARDING AGENDA FOR CASE
        Defendants.                           )        MANAGEMENT CONFERENCE


       The parties, through their counsel listed below, pursuant to Federal Rule of Civil Procedure

26(f) and Local Rule 16.3(b)(3), hereby submit the following statement of their joint position

regarding the agenda for the Case Management Conference to be held on April 13, 2021.

        1.       This case should be assigned to the Standard track.

        2.       This case       is/   X is not suitable for one or more of the following Alternative

 Dispute Resolution (“ADR”) mechanisms:

             _    _Early Neutral Evaluation                        _    _Summary Jury Trial

             _    _Mediation                                       _    _Summary Bench Trial

             _    _Arbitration

        3.       The parties have consented to the jurisdiction of the United States Magistrate Judge.

        4.       Non-expert discovery shall be completed on or before November 15, 2021.

 Discovery shall be conducted according to the guidelines set forth in Local Rule 16.2(a) for cases

 assigned to the case management track referred to in Item No. 1, above. The court specifically

 directs the parties to comply with Local Rule 37.1 including the obligation to contact the presiding

 judicial officer by telephone, before filing any motion under Federal Rule of Civil Procedure 37

 seeking aid from the Court in discovery matters.

        5.       The parties do not anticipate retaining any expert witnesses. Expert reports must
           Case: 1:21-cv-00220-TMP Doc #: 21 Filed: 03/31/21 2 of 2. PageID #: 194



    be submitted to opposing counsel on or before N/A for the party bearing the burden of proof on the

    issue addressed. Responsive reports are due by N/A. Expert discovery shall be completed on or

    before N/A.

           6.      Filing of Discovery Materials. Unless otherwise ordered by the court, initial

    disclosures, discovery depositions, interrogatories, requests for documents, requests for admission,

    and answer and responses thereto shall not be filed in the Electronic Case Filing System, except

    that discovery materials may be filed as evidence in support of a motion or for use at trial.

           7.      The pleadings shall be amended and new parties shall be joined on or before

    April 30, 2021. The parties shall exchange their Rule 26(a) initial disclosures by May 14, 2021.

           8.      Dispositive motions shall be filed on or before January 20, 2022. Motions for

    summary judgment may be filed at any time authorized under Rule 56 F.R.C.P. but the filing of

    such motions prior to the completion of discovery relevant to issues raised is discouraged. The

    requirements of Rule 56, including those under Rule 56(e) and (f) will be strictly applied.

           9.      Other matters for the Court’s Attention: The Court should rule on Defendant

    FOP/OLC’s Motion to Dismiss and determine whether SERB has exclusive jurisdiction over

    Plaintiff’s claims against it. Also pending before the Court are Plaintiff’s Motion to Disqualify/

    Strike and Defendant FOP’s Motion to Remand.

    APPROVED BY:                                              s/Charles A. Bakula
                                                              Counsel for Plaintiff Fayza Panno
                                                              s/Stephen S. Zashin
                                                              Counsel for Defendants Cleveland Metroparks,
                                                              Don Sylvis and Katherine Dolan
                                                              s/Joel Glasser 1
                                                              Counsel for Defendant Fraternal Order of
                                                              Police/Ohio Labor Council, Inc.
                                                              s/ John H. West
                                                              Counsel for Defendant David Fenske
1
 The FOP/OLC’s participation in, and approval of, the Joint Position Statement does not constitute either a waiver of its
motion to remand or consent to the removal.
                                                           -2-
